PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Essenlix Corporation
Application No. 16/759,106
Filed: 24 Apr 2020
For: DEVICES AND METHODS FOR MONITORING LIQUID-SOLID CONTACT TIME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed July 11, 2022. 

The petition under 37 CFR 1.181 is hereby DISMISSED.

The application became abandoned March 22, 2022 for failure to timely submit a proper reply to the restriction requirement mailed September 20, 2021. The restriction requirement set a two-month shortened statutory period of time for reply. A four-month extension of time was filed March 21, 2022. Notice of Abandonment was mailed May 25, 2022.

Petitioner asserts that a reply to the restriction requirement, including a four-month extension of time, was timely filed March 21, 2022. Petitioner has provided what purports to be a copy of the reply filed March 21, 2022

Petitioners’ arguments have been carefully considered, but are not found persuasive. A review of the record reveals that while the Office received a reply in the above-identified application on March 21, 2022, the reply received is not that which petitioner purports to be a copy thereof. Instead, the reply received March 21, 2022 in the above-identified application, while it bore the instant application number, appeared to instead be a submission intended for U.S. App. No. 16/759,006. The reply received March 21, 2022 in the above-identified application bore the attorney docket number and application title for the ‘006 application. Indeed, the reply is identical to the reply filed in the ‘006 application on March 21, 2022. Consequently, the reply was not entered into the record.

As the record reflects that a proper reply to the restriction requirement was not timely submitted in the instant application, the holding of abandonment will not be withdrawn.

Any request for reconsideration must be accompanied by sufficient documentary evidence to establish that a complete and proper reply to the restriction requirement was timely submitted.

Accordingly, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a  statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions